DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that examining all of Species A-J would be useful in considering altogether when performing a search of the prior art.  This is not found persuasive because the traversal arguments do not establish any error in the propriety of the present requirement for restriction and election. Consideration of the plurality of species embodiments of the present disclosure would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the plurality of species embodiments would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous. Claims 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species embodiments, as the elected species does not comprise an inserter with a self-tapping distal tip, in combination with the remaining claimed elements. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham et al. (US Pub. No. 2006/0235413; hereinafter Denham).
	Denham discloses the following regarding claim 21: an implant system for securing tissue to a bone, comprising: a first fixation member (20) including a first throughhole (74), a second throughhole (62), and at least one tissue engaging feature (68), the second throughhole and the at least one engaging feature positioned on the first fixation member such that, upon being positioned into a bonehole in the bone, tension applied to a suture positioned through the second throughhole causes the orientation of the first fixation member relative to the bone to change (Figs. 1-5B; paras. 0070-0074, where the first fixation member expands outwardly upon the tension of the suture and the insertion device); and a second fixation member (please see annotated Figure A, below) configured to be inserted into the bonehole after the first fixation 

    PNG
    media_image1.png
    347
    348
    media_image1.png
    Greyscale

Figure A.


Denham discloses the following regarding claim 22: the system of claim 21, wherein the first throughhole is positioned transversely through the first fixation member (Figs. 1-3) and the second throughhole is positioned longitudinally through the first fixation member (Figs. 1-3).  
Denham discloses the following regarding claim 23: the system of claim 22, wherein the first and second throughholes intersect (Fig. 3).  
Denham discloses the following regarding claim 24: the system of claim 21, wherein the at least one engaging feature is a barb (68) (para. 0070).

Denham discloses the following regarding claim 26: the system of claim 25, wherein the barb extends laterally from a proximal end in a first lateral direction relative to the second throughhole (Figs. 1-3).
Denham discloses the following regarding claim 27: the system of claim 26, further comprising a suture (30) positioned through the first throughhole (Figs. 1-5B), wherein with the first fixation member positioned in bone, the at least one engaging 2Application No.: 16/907,487Docket No.: SYKSM 3.OF-1008 CONfeature in contact with bone and tension applied to the suture impart complementary forces to the first fixation member to change the orientation of the first fixation member (paras. 0070-0074, where, as the suture is tensed and pulled backwards, it pushes the tissue engaging feature of the first fixation member out, and pulls the tissue engaging feature of the second fixation member up, as the first fixation member changes to its expanded orientation). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774